Citation Nr: 1410143	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-39 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1975.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The June 2009 decision also denied claims of entitlement to service connection for tinnitus, diabetes mellitus, a heart condition, depression/anxiety, a right shoulder condition, a bilateral foot condition, sleep apnea, hypertension, incontinence, and erectile dysfunction.  The Veteran's April 2010 notice of disagreement included all of those issues.  The Board notes, however, that the Veteran's September 2010 VA Form 9 indicated that he only wished to appeal the issue regarding his back condition.  Withdrawal of an issue on appeal may be made by the appellant or by his or her authorized representative in writing.  38 C.F.R. § 20.204 (2013).  Therefore, the issues listed above are withdrawn and are no longer in appellate status.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to obtain Social Security Administration (SSA) disability records regarding the Veteran.  Although the Board regrets the additional delay, especially in light of the Veteran's financial hardship, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In a December 2013 statement attached to the January 2014 Motion to Advance on the Docket, the Veteran reported that he has not worked since January 2013 due to his back problems and that he received Social Security disability for his back in June 2013.  Also of record is an SSA Inquiry which documents an onset of disability in January 2013 and initial entitlement beginning in July 2013.  

When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2)-(3) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The Veteran's SSA disability records are not currently associated with the claims file and must be obtained on remand as there is a reasonable possibility that they may be relevant to the claim on appeal.  Therefore, the RO/AMC must contact the SSA to obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits regarding the Veteran.  

Further, VA treatment records reflect that the Veteran reported being on workers' compensation for his back following a fall in 2000; however, it appears no attempt has been made to obtain any records associated with that claim.  Hence, on remand, the RO/AMC should undertake appropriate action to obtain copies of any determinations associated with the Veteran's claim for workers' compensation, as well as copies of all medical records underlying the determination.  See 38 C.F.R. § 3.159(c)(1).  Additionally, ongoing VA treatment records should also be obtained on remand, as the most recent VA treatment record associated with the claims file is dated in May 2010.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits regarding the Veteran.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if such records are not available.  

2.  Request that the Veteran submit any necessary release required to obtain a copy of the determination associated with the Veteran's claim for workers' compensation, as well as copies of all medical records underlying that determination, and undertake appropriate action to obtain such documents.  All efforts to obtain these records should be fully documented, and a negative response must be provided if such records are not available.  

3.  Obtain any outstanding VA treatment records dated from May 2010 to present.  All efforts to obtain these records should be fully documented, and a negative response must be provided if such records are not available.  

4.  Thereafter, readjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.  

(CONTINUED ON THE NEXT PAGE)

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



